DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers, which have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement submitted on June 10, 2020 has been considered by the Examiner and made of record in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 7 held to claim a computer program per se, and is/are therefore rejected as ineligible subject matter under 35 U.S.C. 101.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 8 refers to a “a computer readable medium”.  However, in Applicant’s specification, the computer readable medium is not clearly defined to exclude non-statutory transitory media such as signals or transmission media.  Therefore, the subject matter claimed in Claim 8 is again deemed non-statutory subjected matter.  Examiner suggests replacing “a computer readable medium” with --a non-transitory computer readable medium--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Djordjevic (U.S. Patent Application Publication # 2010/0146174 A1) in view of KIM (U.S. Patent Application Publication # 2016/0173294 A1).
Regarding claims 1, 7, 8, and 9, Djordjevic teaches and discloses a redundancy master node and method of controlling communication over a Local Interconnect Network, LIN, bus (5, figure 1) ([0008]; [0016]; figure 1), the method comprising: the redundancy master node (7, figure 1) detecting whether or not a first master node (1, figure 1) responds; wherein in case the first master node does not respond, the redundancy master node acts as master node on the LIN bus (figure 1; [0010]; [0019]; claim 4; “…connecting a redundancy master to the bus; and switching over to the redundancy master in an event of failure of the authorized master…”).
However, Djordjevic may not expressly disclose detecting whether or not a first master node responds to data transmitted over the LIN bus.
Nonetheless, in the same field of endeavor, Kim teaches and suggests detecting whether or not a first master node responds to data transmitted over the LIN bus (abstract; claims 1, 4, 7, and 10; teaches monitoring the LIN bus in order detect whether the master controller is responsive to messages transmitted over the LIN bus, such as a sleep state).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate monitoring the LIN bus in order detect whether the master controller is responsive to messages transmitted over the LIN bus, such as a sleep state as taught by Kim with method and apparatus as disclosed by Djordjevic for the purpose of efficiently management in a LIN system, as suggested by Kim.

Regarding claims 5 and 13, Djordjevic, as modified by Kim, further teaches and suggests wherein in case the first master node responds to data transmitted over the LIN bus, the redundancy master node remains silent or acts as a slave node on the LIN bus (figure 1; [0010]; [0019]; claim 4; “…connecting a redundancy master to the bus; and switching over to the redundancy master in an event of failure of the authorized master…”).

Regarding claim 15, Djordjevic, as modified by Kim, further teaches and suggests a vehicle comprising a LIN network to which the redundancy master node of claim 9 is connected (motor vehicle; [0003]).

Claims 2-4 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Djordjevic (U.S. Patent Application Publication # 2010/0146174 A1) in view of KIM (U.S. Patent Application Publication # 2016/0173294 A1), and further in view of Kim et al. (hereinafter Kim2) (U.S. Patent Application Publication # 2020/0295957 A1).
Regarding claims 2 and 10, Djordjevic, as modified by Kim, discloses the claimed invention, but may not expressly disclose wherein the detecting comprises: detecting a wakeup frame being transferred on the LIN bus; and detecting whether or not the first master node responds to the wakeup frame within a set time period (T); wherein in case the first master node does not respond within the set time period (T), the redundancy master node acts as master node on the LIN bus.
Nonetheless, in the same field of endeavor, Kim2 teaches and suggests wherein the detecting comprises: detecting a wakeup frame being transferred on the LIN bus; and detecting whether or not the first master node responds to the wakeup frame within a set time period (T); wherein in case the first master node does not respond within the set time period (T), the redundancy master node acts as master node on the LIN bus ([0009]; [0052]; teaches a preconfigured time where a wakeup signal is sent).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a preconfigured time where a wakeup signal is sent as taught by Kim2 with the method and apparatus as disclosed by Djordjevic, as modified by Kim, for the purpose of providing transmission of wake-up signals between end nodes in a vehicle network, as suggested by Kim2.

Regarding claims 3 and 11, Djordjevic, as modified by Kim and Kim2, discloses the claimed invention, but may not expressly disclose wherein the redundancy master node acts as the master node during a current LIN bus communication cycle and again detects whether or not the first master node responds to a next issued wakeup frame within the set time period (T) to determine whether to continue to act a master node on the LIN bus.
Nonetheless, Kim2 further teaches and suggests wherein the detecting comprises: detecting a wakeup frame being transferred on the LIN bus; and detecting whether or not the first master node responds to the wakeup frame within a set time period (T); wherein in case the first master node does not respond within the set time period (T), the redundancy master node acts as master node on the LIN bus ([0009]; [0052]).

Regarding claims 4 and 12, Djordjevic, as modified by Kim and Kim2, discloses the claimed invention, but may not expressly disclose detecting whether or not the first master node has failed to respond to the wakeup frame within a set time period (T) for a set number (N) of consecutive wakeup frames having been transferred on the LIN bus; wherein in case the set number (N) has been reached, the redundancy master node acts as master node on the LIN bus.
Nonetheless, Kim2 further teaches and suggests wherein the detecting comprises: detecting a wakeup frame being transferred on the LIN bus; and detecting whether or not the first master node responds to the wakeup frame within a set time period (T); wherein in case the first master node does not respond within the set time period (T), the redundancy master node acts as master node on the LIN bus ([0009]; [0052]).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Djordjevic (U.S. Patent Application Publication # 2010/0146174 A1) in view of KIM (U.S. Patent Application Publication # 2016/0173294 A1), and further in view of Gomez et al. (hereinafter Gomez) (U.S. Patent Application Publication # 2013/0211552 A1).
Regarding claims 6 and 14, Djordjevic, as modified by Kim, discloses the claimed invention, but may not expressly disclose the redundancy master node receives a message from the first master node that the first master node is ready to resume a role as master node on the LIN bus.
	Nonetheless, in the same field of endeavor, Gomez teaches and suggests the redundancy master node receives a message from the first master node that the first master node is ready to resume a role as master node on the LIN bus (abstract; claim 1; teaches exchange message designating roles).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate exchange message designating roles as taught by Gomez with method and apparatus as disclosed by Djordjevic, as modified by Kim, for the purpose of for providing redundancy for master devices, as suggested by Gomez.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
May 20, 2022